Name: Commission Regulation (EEC) No 1738/90 of 26 June 1990 determining the prices and amounts in ecus applicable in the sugar sector for the 1990/91 marketing year which are reduced as a result of the monetary realignment of 5 January 1990
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 27. 6. 90 Official Journal of the European Communities No L 161 /27 COMMISSION REGULATION (EEC) No 1738/90 of 26 June 1990 determining the prices and amounts in ecus applicable in the sugar sector for the 1990/91 marketing year which are reduced as a result of the monetary realignment of 5 January 1990 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture ('), as last amended by Regulation (EEC) No 1889/87 (2), and in particular Articles 6 (3) and 12 thereof, Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the markets in the sugar sector (3), as last amended by Regula ­ tion (EEC) No 1069/89 (4) ; Whereas Commission Regulation (EEC) No 784/90 of 29 March 1 990 fixing the reducing coefficient for agricultural prices in the 1990/91 marketing year as a result of the monetary realignment of 5 January 1990 and amending the prices and amounts fixed in ecus for that marketing year (5) draws up the list of prices and amounts in the sugar sector to be divided by 1,00172 from 1 July 1990 under the arrangements for the automatic dismantlement of negative monetary gaps ; whereas Article 3 of Regula ­ tion (EEC) No 784/90 provides that the resulting reduc ­ tion in particular for prices and amounts fixed in ecus by the Council for the 1990/91 marketing year should be specified and those reduced prices and amounts should be fixed ; Whereas Council Regulation (EEC) No 1312/90 (6) fixes certain prices in the sugar sector and the standard quality of beet for the 1990/91 marketing year ; whereas Council Regulation (EEC) No 1313/90 Q fixes the derived inter ­ vention prices for white sugar, the intervention price for raw sugar, the minimum prices for A beet and B beet, the threshold prices, the reimbursement for the equalization of storage costs and the prices applicable in Spain and Portugal ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sugar, HAS ADOPTED THIS REGULATION : Article 1 The prices and the amounts fixed in ecus by the Council for the 1990/91 marketing year in the sugar sector and reduced in accordance with Article 2 of Regulation (EEC) No 784/90 after division by the coefficient referred to in Article 1 of that Regulation shall be as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 July 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 26 June 1990 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 164, 24. 6. 1985, p. 6. (2) OJ No L 182, 3 . 7. 1987, p. 1 . 0 OJ No L 177, 1 . 7. 1981 , p. 4. (&lt;) OJ No L 114, 27. 4. 1989, p. 1 . 0 OJ No L 83, 30 . 3 . 1990, p. 102. (6) OJ No L 132, 23 . 5. 1990, p. 1 . O OJ No L 132, 23 . 5. 1990, p. 3 . No L 161 /28 Official Journal of the European Communities 27. 6 . 90 ANNEX Description of prices and amounts Prices and amounts divided by 1,00172 1 . Target price for white sugar ECU 55,79/ 100 kg 2. Intervention price for white sugar for the areas of the Community not suffering from a shortfall, with the exception of Spain ECU 53,01 / 100 kg 3. Basic price for beet applying in the Community with the exception of = Spain and Portugal , at the collection centre delivery stage ECU 40,00/tonne 4. Derived intervention prices for white sugar : (a) for all areas in the United Kingdom ECU 54,22/ 100 kg (b) for all areas in Ireland ECU 54,22/ 100 kg (c) for all areas in Italy ECU 54,95/ 100 kg 5 . Intervention price for raw sugar ECU 43,94/ 100 kg 6. Minimum price for A beet applying in the Community with the excep ­ tion of Spain and Portugal ECU 39,20/tonne 7. Minimum price for B beet applying in the Community with the excep ­ tion of Spain and Portugal and subject to the application of Article 28 (5) of Regulation (EEC) No 1785/81 ECU 27,20/tonne 8 . Prices for Spain and Portugal : (a) For Spain : (aa) intervention price for white sugar ECU 61,61 / 100 kg (bb) price for beet  basic price ECU 47,09/tonne  minimum price for A beet ECU 46,29/tonne  minimum price for B beet subject to the application of Article 28 (5) of Regulation (EEC) No 1785/81 ECU 34,29/tonne (b) For Portugal : (aa) intervention price for white sugar ECU 52,47/ 100 kg (bb) price for beet  basic price ECU 42,83/tonne  minimum price for A beet ECU 42,03/tonne  minimum price for B beet subject to the application of Article 28 (5) of Regulation (EEC) No 1785/81 ECU 30,03/tonne 9. Threshold prices : (a) for white sugar ECU 64,40/ 100 kg (b) for raw sugar ECU 55,06/ 100 kg (c) for molasses ECU 6,89/ 100 kg 10 . Reimbursement referred to in Article 8 of Regulation (EEC) No 1785/81 ECU 0,52/ 100 kg/month